Bates, Judge,
delivered the opinion of the court.
In this case the transcript of the record was filed in the office of the clerk of this court, on the 18th day of September, 1860, and the appellant has wholly failed to assign errors. The case was brought from the St. Louis law commissioner’s court, and cases from the St. Louis circuit court have been docketed at several different terms since this case has been here. The respondent now moves for an affirmance of the judgment for the default in the assignment of errors. By the 23d section of the 14th article of the act to regulate practice, he is entitled to have his motion granted.
The other judges concurring,
the judgment is affirmed.